BARHAM, Justice
(dissenting).
R.S. 23:1061 provides in part: “Where any person (in this section referred to as principal) undertakes to excute any work, which is a part of his trade, business, or occupation * * *, and contracts with any person * * * for the execution * * of the whole or any part of the work * * *, [he] shall be liable to pay to any employee employed in the execution of the work or to his dependent, * * * compensation * * * [as] if the employee had been immediately employed by him * *
We have said, and it is certainly true in this case, that the determination of whether the work in which the employee is engaged is a part of the principal’s trade, business, or occupation is largely a question of fact. The majority and I differ sharply on the facts in this case. The majority is apparently largely persuaded to reach its result by a belief that the defendant Lowther was involved in relocating, rebuilding, and constructing multiple apartment buildings only for the benefit of his “aged and ill father” and his mother, and not for his personal benefit. Upon this basis it' determines: “Under these circumstances we do not hesitate to conclude that the defendant was' not in the business of moving, constructing,. restoring or repairing houses. This was merely a one-time operation entered into by him to assist his father.” Although I am not convinced that a personal derivation of-profit is an overriding or even a major consideration in defining “trade, business, or occupation”, I find as a fact from the record that the defendant’s motives were not solely altruistic in this operation.
The majority says that its finding is based upon the defendant’s uncontradicted testimony. While no other witness contradicts the defendant as to his motives, his own testimony given upon three different occasions is filled with contradiction in this respect. I am constrained to conclude that he intended to derive personal income or profit by reason of the construction of the apartment units.
In a more important particular, I differ with the majority’s factual determination “that if it can be said that the defendant was engaged or intended to engage in any occupation (other than that of an insurance agent) it was the business of leasing residential property”.' Repeatedly the defendant stated that he was constructing these units for either sale or rent, and he made numerous attempts to sell the project. As *661units were completed during the course of construction, he rented the apartments and received the revenue therefrom. I find no testimony that this revenue inured to the benefit of anyone other than the defendant.
This defendant was involved for more than a year in the complicated enterprise of removing, relocating, and redesigning buildings in order to complete a 20-unit apartment complex. He hired or contracted with at least eight persons for work on this project, some of whom employed several workmen. He paid for most of the materials separately from any contract price with these individuals.
The majority appears to be overly concerned with the nebulous intentions of the defendant, while the record itself is replete, from the defendant’s very words, with facts that clearly establish the occupation or business in which he was actually engaged in connection with this project. In addition to being an insurance agent, Lowther was for a considerable time engaged in the hazardous occupation or business of removing, building, and constructing apartment units.
I reach this result under the facts of this case and do not find such a determination to be in conflict with any prior jurisprudence. The case is simply distinguishable on its facts from all the cases relied upon by the majority.
The majority has extended to the present case a strict, harsh, inflexible applicav tion of the definition of a “principal” by making what T believe to be a speculative and unrealistic factual conclusion. I respectfully dissent.
BARHAM, J., is of the opinion a rehearing should be granted.